EXHIBIT 10.1




MASTER LEASE AGREEMENT

--------------------------------------------------------------------------------



This MASTER LEASE AGREEMENT (the “Master Lease”) is entered into as of July 26,
2010, between EUROMIN INC., a Delaware corporation (together with its successors
and assigns, “Lessor”) and BKEP OPERATING, L.L.C., a Delaware limited liability
company (together with its successors and permitted assigns, “Lessee”).  (The
attached Annex A, which is incorporated herein by this reference, contains
definitions and rules of construction for certain terms used in this Master
Lease.)


1.  AGREEMENT TO LEASE; LEASE TERM.  This Master Lease is effective as of the
date specified above.  Lessor may enter into one or more Lease Schedules with
Lessee, however, Lessor shall have no obligation to do so unless such obligation
is expressly set forth in writing and executed and delivered by Lessor (a
“Commitment”).  By entering into a Lease Schedule, Lessor leases the Equipment
covered by the Lease Schedule to Lessee, and Lessee leases such Equipment from
Lessor, in each case, for the Lease Term with respect to such Equipment and
subject to the terms and conditions in this Master Lease, the Lease Schedule
and, to the extent, and only to the extent, related to the Lease Schedule and/or
such Equipment, all of the other Lease Documents.


2.  RENT.  Lessee shall pay Lessor, without demand (a) Interim Rent for the
Interim Term, as defined in the respective Lease Schedule, (b) Base Rent for the
Base Term, as defined in the respective Lease Schedule, (c) Renewal Rent for
each Renewal Term, if any, as defined in the Lease Schedule, and (d) all Other
Payments payable in accordance with the respective Lease.  EACH LEASE IS
NONCANCELABLE BY LESSEE FOR ITS ENTIRE LEASE TERM, and Lessee's obligation to
pay Rent, and otherwise to perform its obligations under or with respect to each
Lease, are and shall be absolute and unconditional and shall not be affected by
any circumstances whatsoever, including any right of setoff, counterclaim,
recoupment, deduction, defense or other right which Lessee may have against
Lessor, any Suppliers, or any other person, for any reason whatsoever (each, an
“Abatement”).  Lessee agrees that all Rent shall be paid in accordance with
Lessor’s or Assignee’s written direction.  Time is of the essence with respect
to all of Lessee’s obligations under each Lease.  If any Rent is not paid within
10 days of the due date thereof, Lessee shall pay to Lessor, in addition to such
past-due Rent, immediately on demand, the Late Charge.


3.  CONDITIONS PRECEDENT.  Lessor's obligation to purchase and lease any
Equipment under each Lease Schedule is conditioned upon Lessor's determination
that all of the following have been satisfied:


    (a)    Document Deliveries.  Lessor having received the following, in form
and substance reasonably satisfactory to Lessor: (1) evidence as to due
compliance with the insurance provisions of Section 9 below; (2) if requested,
lien searches in the jurisdiction of Lessee’s organization, and wherever else
Lessor deems appropriate; (3) UCC’s, Lien waivers and subordinations, real
property waivers and all other filings required by Lessor; (4) Lease Documents
executed by Lessee; (5) the Supply Contract; and (6) such other documents,
agreements, instruments, certificates, opinions, and assurances, as Lessor
reasonably may require.


    (b)    Representations.  All representations and warranties provided by
Lessee in favor of Lessor in each of the Lease Documents shall be true and
correct on the Acceptance Date set forth in the Lease Schedule (and Lessee's
execution and delivery of the Lease Schedule shall constitute Lessee’s
acknowledgment of same).


    (c)    Defaults; Equipment Acceptance.  No Default or Event of Default under
the Lease Schedule or any other Lease Documents shall exist.  Except to the
extent expressly provided otherwise in the Lease Schedule, the Equipment covered
by the Lease Schedule shall have been delivered to and accepted by Lessee, as
evidenced by the Lease Schedule, and shall be in the condition and repair
required by the subject Lease; and on the effective date of such Lease Schedule,
Lessor shall have received good and marketable title to the Equipment described
therein, free and clear of all Liens, other than Permitted Liens.


4.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF LESSEE.  Lessee represents,
warrants and agrees that, as of the effective date of this Master Lease and of
each Lease Schedule:


    (a)    Organization.  Lessee has the form of business organization
indicated, and is and will remain duly organized and existing in good standing
under the laws of the state specified, under Lessee’s signature hereto and is
duly qualified to do business wherever necessary to perform its obligations
under the Lease Documents, including (if necessary) each jurisdiction in which
Equipment is or will be located.  Lessee’s exact legal name is as shown in the
preamble of this Master Lease.
 
 
1
 
 

    (b)   Authorization; Non-Contravention.  The Lease Documents and the
transactions contemplated thereunder (1) have been duly authorized by all
necessary action consistent with Lessee’s form of organization, (2) do not
require the approval of, or giving notice to, any governmental authority, (3) do
not contravene or constitute a default under any applicable law, Lessee’s
organizational documents, or any agreement, indenture, or other instrument to
which Lessee is a party or by which it may be bound, and (4) constitute legal,
valid and binding obligations of Lessee enforceable against Lessee, in
accordance with the terms thereof.

    (c)   Proceedings.  Except as set forth on Schedule 4c attached hereto,
there are no pending actions or proceedings to which Lessee is a party, and
there are no other pending or threatened actions or proceedings of which Lessee
has knowledge, before any court, arbitrator or administrative agency, which,
either individually or in the aggregate, would have a Material Adverse
Effect.  Further, except as set forth on Schedule 4c, Lessee is not in default
under any financial or other material agreement that, either individually or in
the aggregate, would have the same such effect.


    (d)   Location.  All of the Equipment covered by such Lease Schedule is
currently located (or, if the Equipment is mobile goods, the location of the
principal garage or storage site of such Equipment is currently located) in the
jurisdiction(s) specified in such Lease Schedule.


    (e)   Personal Property.  Under the applicable laws of each such
jurisdiction, such Equipment consists (and shall continue to consist) solely of
personal property and not fixtures.  Such Equipment is removable from and is not
essential to the premises at which it is located.


    (f)   Financial Condition.  The financial statements of Lessee (copies of
which have been furnished to Lessor) have been prepared in accordance with GAAP,
and fairly present the financial condition and the results of its operations of
such person, respectively, as of the date of and for the period covered by such
statements, and since the date of such statements no event or circumstance has
occurred or exists that has resulted, or would be reasonably likely to result,
in a Material Adverse Effect.


    (g)   Title to Collateral.  Lessee has rights in and/or power to transfer
all of the Collateral and the security interest granted to Lessor under Section
12(b) below constitutes a valid, first priority Lien in and to all of the
Collateral, subject only to Permitted Liens.


    (h)   Supply Contract.  The Supply Contract represents an arms’ length
transaction and the purchase price for the Equipment specified therein is the
amount obtainable in an arms’ length transaction between a willing and informed
buyer and a willing and informed seller under no compulsion to sell.


5.  FURTHER ASSURANCES AND OTHER COVENANTS.  Lessee agrees as follows:


    (a)   Financial Statement Deliveries.  Lessee shall with respect to itself
deliver to Lessor, (1) upon Lessor’s request, complete financial statements of
such person, prepared in accordance with GAAP and certified by nationally
recognized independent certified public accountants, and (2) upon Lessor’s
request, copies of such person’s quarterly financial report prepared in
accordance with GAAP.


    (b)   Waivers, Releases and Filings.  Lessee shall obtain and deliver to
Lessor and/or promptly execute or otherwise authenticate any documents, filings,
waivers (including any landlord and mortgagee waivers), releases and other
records, and will take such further action as Lessor may reasonably request in
furtherance of Lessor’s rights under any of the Lease Documents.  Lessee
irrevocably authorizes Lessor to file UCCs and other similar filings and
recordings with respect to the Equipment or any Collateral.  Without Lessor’s
prior written consent, Lessee agrees not to file any corrective or termination
statements or partial releases with respect to any UCCs or other similar filings
or recordings filed by Lessor in connection with any Lease.


    (c)   Notices.  Lessee shall provide written notice to Lessor: (1) at least
thirty (30) days prior to any change in Lessee’s name or jurisdiction of
organization or form of organization; (2) promptly upon the occurrence of any
Event of Default or Default; and (3) promptly upon Lessee becoming aware of any
alleged violation of applicable law relating to the Equipment or any Lease
Document.
 
    (c)    Compliance with Laws.  Lessee is and will remain in material
compliance with all applicable laws.
 
    (d)   Location of Equipment.  Upon request of Lessor from time to time,
Lessee shall deliver to Lessor a listing of the Equipment then currently subject
to this Lease (and/or any Lease Schedule) and the location of that Equipment.
 
 
2
 
 

6.  ACCEPTANCE UNDER LEASE.  Except to the extent expressly provided otherwise
in the Lease Schedule, (a) upon delivery of Equipment to be covered by a Lease
Schedule, Lessee shall inspect and, if conforming to the condition required by
the applicable Supply Contract, accept the Equipment and execute and deliver to
Lessor the Lease Schedule covering such Equipment, and (b) the Lease Schedule
will evidence Lessee's unconditional and irrevocable acceptance of such
Equipment for purposes of the subject Lease.  However, if Lessee fails to accept
delivery of any item of the Equipment, or accepts such Equipment but fails to
satisfy any of the other conditions set forth in Section 3 above, Lessor shall
have no obligation to lease such Equipment.  In such event, Lessor’s rights
shall include the right to demand that Lessee (a) fully assume all obligations
as purchaser of such Equipment, with the effect of causing Lessor to be released
from any liability relating thereto, (b) immediately remit to Lessor an amount
sufficient to reimburse Lessor for all advance payments, costs, taxes or other
charges paid or incurred by Lessor with respect to the Equipment (including any
of such amounts paid by Lessor under the Supply Contract or as a reimbursement
to Lessee), together with interest at the Default Rate accruing from the date of
Default or dates such amounts were paid by Lessor until indefeasibly repaid by
Lessee in full, and (c) take all other actions necessary to accomplish such
assumption.


7.  DISCLAIMER; QUIET ENJOYMENT.


    (a)   Disclaimer.  THE EQUIPMENT IS LEASED UNDER THE SUBJECT LEASE AS IS,
WHERE IS.  LESSOR SHALL NOT BE DEEMED TO HAVE MADE, AND HEREBY DISCLAIMS, ANY
REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE EQUIPMENT,
INCLUDING ANY PART, OR ANY MATTER WHATSOEVER, INCLUDING, AS TO EACH ITEM OF
EQUIPMENT, ITS DESIGN, CONDITION, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, TITLE, ABSENCE OF ANY PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR
LATENT DEFECT (WHETHER OR NOT DISCOVERABLE BY LESSEE), COMPLIANCE OF SUCH ITEM
WITH ANY APPLICABLE LAW, CONFORMITY OF SUCH ITEM TO THE PROVISIONS AND
SPECIFICATIONS OF ANY SUPPLY CONTRACT OR TO THE DESCRIPTION SET FORTH IN THE
RELATED LEASE SCHEDULE OR ANY OTHER LEASE DOCUMENT, OR ANY INTERFERENCE OR
INFRINGEMENT, OR ARISING FROM ANY COURSE OF DEALING OR USAGE OF TRADE, NOR SHALL
LESSOR BE LIABLE, FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES
OR FOR STRICT OR ABSOLUTE LIABILITY IN TORT; AND LESSEE HEREBY WAIVES ANY CLAIMS
ARISING OUT OF ANY OF THE FOREGOING.  Without limiting the foregoing, Lessor
will not be responsible to Lessee or any other person with respect to, and
Lessee agrees to bear sole responsibility for, any risk or other matter that is
the subject of Lessor’s disclaimer; and Lessor's agreement to enter into this
Master Lease, each Lease Schedule and other Lease Document is in reliance upon
the freedom from and complete negation of liability or responsibility for the
matters so waived or disclaimed herein or covered by the indemnity in this
Master Lease.  So long as no Event of Default has occurred, Lessee may exercise
Lessor’s rights, if any, under any warranty from any Supplier with respect to
Equipment.  Lessee’s exercise of such rights shall be at its sole risk, shall
not result in any prejudice to Lessor, and may be exercised only during the
Lease Term with respect to the subject Equipment.


    (b)   Quiet Enjoyment.  Lessor covenants and agrees that so long as no Event
of Default has occurred, Lessor shall not disturb or otherwise interfere with
Lessee's possession of the Equipment.  The preceding covenant is in lieu of all
warranties by Lessor, whether written, oral or implied, with respect to this
Master Lease, any Lease Schedule, the Equipment and any Lease.  Any actual or
purported breach of this covenant shall not give rise to any Abatement, but
Lessee may bring a direct cause of action against Lessor for any actual damages
directly resulting from any such breach.


8.  USE AND MAINTENANCE.


    (a)    The vehicles leased hereunder are leased principally for use in the
United States.  Lessee agrees to permit each vehicle leased hereunder to be
operated only by Lessee, its agents, servants or employees; to take all steps
necessary to preserve each vehicle leased hereunder in as good condition as when
delivered to Lessee, ordinary wear and tear excepted; and that no driver of any
vehicle shall have any authority to act for or on behalf of Lessor.  Lessee
agrees not to permit any vehicle leased hereunder to be used in violation of any
federal, state or municipal statute, law, ordinance, rule or regulation
applicable to the operation of such vehicle, and will hold Lessor harmless from
any and all fines, forfeitures or penalties assessed against such vehicle or
Lessor for, and from any and all damage suffered by Lessor from violations of
any such statute law, ordinance, rule, or regulation.  Lessor may terminate this
Agreement if at any time any vehicle is used in violation of this paragraph or
in the opinion of Lessor, is abused.  Excessive wear and use includes, among
other things, (i) glass breakage or discoloration; (ii) damage or deterioration
of body, fenders, metal work, trim or paint; (iii) missing wheel covers, jack or
wheel wrench; (iv) torn dash, floor covers, seats, headliners, upholstery or
interior work or trunkliners; (v) any wheels or tires (including spare) that are
missing or not in safe condition; (vi) damage from flood water, hail or sand; or
(vii) any damage that makes the vehicle either unsafe or unlawful to operate.
 
 
3
 
 

    (b)    With respect to each vehicle leased herein, Lessee shall pay for all
maintenance and repairs to keep vehicle in good working order and condition.  If
the vehicle is new, it is subject to the warranty issued by the manufacturer of
the vehicle, and Lessee will maintain the vehicle as required to keep the
manufacturer’s warranty in force.  Lessee will also pay for all operation
expenses including but not limited to gasoline, oils, lubricants, anti-freeze
and tire repair or replacement.  Lessee assumes full responsibility for the
performance of the above obligations.  Upon request by Lessor, Lessee shall
permit inspection of each vehicle at reasonable times, places and intervals.


    (c)    Inspections.  Upon forty-eight (48) hours' notice, Lessee shall
afford Lessor and/or its designated representatives access to the premises where
the Equipment is located for the purpose of inspecting such Equipment and all
applicable maintenance or other records relating thereto at any reasonable time
during normal business hours; provided, however, if a Default or Event of
Default shall exist, no prior notice or other limitation shall apply to Lessor’s
inspection rights.  Lessee shall, whenever reasonably requested by Lessor,
advise Lessor of the exact location of any and all items of Equipment.


9.  INSURANCE.  During the entire Lease Term with respect to Equipment and until
such Equipment is returned to or purchased from Lessor in accordance with this
Master Lease and the other Lease Documents, Lessee shall procure and maintain:
(a) liability insurance written on an “occurrence” basis covering all sums
Lessee and/or Lessor shall become legally obligated to pay as damages for bodily
injury, including bodily injury, sickness, disease or death, or property damage,
including loss of use, arising, directly or indirectly, in connection with the
Equipment, with a combined single limit of not less than $15,000,000.00 per
occurrence; and (b) any other coverage required pursuant to the terms of the
respective Lease Schedule.  Lessee shall be solely liable and responsible for
any self insured retention, coinsurance or deductible, each of which shall be in
form and amount as is acceptable to Lessor in its reasonable discretion, and
shall pay to Lessor an amount equal to the shortfall to the extent Lessor’s
recovery is nullified, reduced or effected by the existence of the same.  Lessee
shall be solely responsible for all premiums, including any retrospective
premiums, under all required policies.  To the extent Lessee fails to maintain
the required coverages, Lessor may procure, but is not required to procure,
insurance to cover its interest in the Equipment or liability relating to the
Equipment at Lessee’s expense; however, under no circumstances shall such
replacement coverages cover or protect Lessee.  No action or inaction by Lessor
with respect to replacement coverage shall affect Lessor’s obligation’s under
this Section 9 or any of the Lease Documents.


The insurance policies required under this Section 9 (including all
endorsements) shall: (i) be in a form and amount reasonably satisfactory to
Lessor, and written by insurers of recognized reputation and responsibility
reasonably satisfactory to Lessor, (ii) with respect to the liability insurance
described in clauses (a) and, if applicable, (b) of this Section 9, name Lessor,
and any other party required in the Lease Schedule, as an additional insured,
(iii) provide that the insurance provided under the required property and
liability policies is primary and noncontributory with respect to any insurance
maintained separately by Lessor, (iv) require the insurer to provide Lessor at
least thirty (30) days’ prior written notice of cancellation, material change,
or non-renewal of the required policy; (v) contain a waiver of subrogation in
favor of Lessor; (vi) contain a severability of interests provision; and (vii)
state that the insurance coverage afforded Lessor shall not be invalidated by
any action or inaction of Lessee, including, but not limited to, the breach of
any policy warranty, declaration or condition.  Lessee agrees that it shall
obtain and maintain such other coverages, or cause adjustments to be made to the
scope, amount or other aspects of the existing coverages, promptly upon Lessor’s
request, as and when Lessor reasonably deems such additional coverages or
modifications to be appropriate in light of any changes in applicable law,
prudent industry practices, Lessee’s anticipated use of the Equipment or other
pertinent circumstances.  Lessee shall provide evidence reasonably acceptable to
Lessor of its compliance with the insurance requirements set forth herein prior
to the inception of the Lease Term and not less than one business day prior to
the renewal of each required policy.


10.  LOSS AND DAMAGE.


    (a)   Risk of Loss.  During the entire Lease Term with respect to the
Equipment covered by a Lease Schedule and until all of such Equipment is
returned to Lessor in accordance with the subject Lease, Lessee shall bear the
risk of the occurrence of a Casualty to Equipment and LESSEE SHALL NOT BE
RELEASED FROM ITS OBLIGATIONS UNDER THE SUBJECT LEASE IF A CASUALTY OCCURS.


    (b)    Casualty Notice.  Lessee shall provide prompt written notice to
Lessor of any Casualty to any Equipment where the repairs or replacement costs
are likely to exceed $100,000.  Each such notice must be provided together with
any damage reports provided to any governmental authority, the insurer or
Supplier, and any documents pertaining to the repair of such Casualty, including
copies of work orders, and all invoices for related charges.
 
 
4
 
 

    (c)   Casualty Cure.  In the event a Casualty occurs with respect to any
Equipment, at Lessor’s option, Lessee shall promptly (1) place the Casualty
Equipment in the condition and repair required by the subject Lease, (2) replace
the Casualty Equipment with Replacement Parts in accordance with Section 8(b)
above, whereupon such Replacement Parts shall be deemed to be Equipment for all
purposes of the subject Lease, or (3) if Lessor determines the Casualty
constitutes a Total Loss, on the Loss Payment Date, pay to Lessor (A) the Basic
Rent (or Renewal Rent, if the Total Loss occurs during a Renewal Term) due on
the Loss Payment Date, plus (B) the Stipulated Loss Value of the Casualty
Equipment as of the Loss Payment Date, plus (C) all Other Payments then
due.  Upon (i) Lessee’s full satisfaction of its obligations under clause (2) of
the preceding sentence or (ii) full and indefeasible payment to Lessor of the
sum described in clause (3) of the preceding sentence, as applicable, (x)
Lessee’s obligation to pay future Basic Rent (or Renewal Rent, as applicable)
shall terminate solely with respect to the Casualty Equipment so paid for, but
Lessee shall remain liable for, and pay, all Other Payments, if any, whenever
arising connected with the Casualty Equipment and all Rent related to the
remainder of the Equipment as and when due, and (y) Lessor, without further
action, shall be deemed to have conveyed to Lessee all of Lessor’s right, title
and interest in the Casualty Equipment AS IS, WHERE IS, but subject to the
requirements of any third party insurance carrier in order to settle an
insurance claim.


    (e)   No Lessor Duty.  Lessor shall be under no duty to Lessee to pursue any
claim against any person in connection with a Total Loss or other Casualty to
any Equipment.


    (f)   Insurance Proceeds Credit.  If Lessor receives a payment under an
insurance policy required under any Lease Document in connection with any Total
Loss or other Casualty to Equipment, and such payment is both unconditional and
indefeasible, then provided Lessee shall have complied with the applicable
provisions of this Section 10, Lessor shall either (1) if received pursuant to a
Total Loss, remit such proceeds to Lessee up to an amount equal to the amount
paid by Lessee to Lessor as the Stipulated Loss Value of the Casualty Equipment,
or credit such proceeds against any amounts owed by Lessee pursuant to Section
10(c)(3), or (2) if received with respect to repairs or replacements made
pursuant to Section 10(c)(1) or (2), remit such proceeds to Lessee up to an
amount equal to the out-of-pocket costs of repair or replacement actually
incurred by Lessee, as established to Lessor’s reasonable satisfaction.


11.  REDELIVERY.


    (a)   Return Election.  Not less than thirty (30) days and not more than one
two hundred seventy (270) days prior to the expiration of the Lease Term with
respect to Equipment, Lessee shall provide written notice to Lessor of Lessee’s
intent to return such Equipment to Lessor upon the expiration of such Lease
Term.  IF LESSEE FAILS TO PROVIDE THE FOREGOING NOTICE IN A TIMELY MANNER, THE
LEASE TERM WITH RESPECT TO SUCH EQUIPMENT AUTOMATICALLY SHALL BE DEEMED TO HAVE
BEEN EXTENDED, WHICH EXTENSION SHALL CONTINUE UNTIL THIRTY (30) DAYS AFTER THE
DATE ON WHICH LESSEE PROVIDES THE REQUIRED NOTICE, DURING WHICH EXTENSION PERIOD
LESSEE SHALL CONTINUE TO PAY TO LESSOR PER DIEM RENT AT THE LAST PREVAILING
BASIC OR RENEWAL RENT (AS APPLICABLE) UNDER THE APPLICABLE LEASE SCHEDULE;
provided, however that Lessor may elect to terminate such extension at any time
upon ten (10) days written notice to Lessee.  During such extension period, the
terms and conditions of the subject Lease shall continue to apply; provided,
however, that, for the avoidance of doubt, during such extended period of the
Lease Term, the Stipulated Loss Value of such Equipment shall be deemed to be
equal to the Stipulated Loss Value of the Equipment determined as of the last
Payment Date during the applicable Lease Term (not taking into consideration the
extension described in this Section), and the applicable percentage factor shall
be the last percentage factor set forth in the Lease Schedule covering such
Equipment.


    (b)   Return Conditions.  Upon the expiration or earlier cancellation or
termination of the Lease Term with respect to Equipment, Lessee shall (1) return
such Equipment to Lessor or Lessor’s designee free and clear of all Liens
whatsoever, other than Permitted Liens, to such place(s) within the continental
United States as Lessor shall designate, (2) provide, at Lessee’s expense,
transit insurance for the redelivery period in an amount equal to the
replacement value of such Equipment and Lessor shall be named as the loss payee
on all such policies of insurance, (3) cause such Equipment to be substantially
in the same condition as when delivered to Lessee under the related Lease
Schedule, ordinary wear and tear excepted and otherwise in the condition (and to
comply with) the terms of the subject Lease.  Lessee shall be responsible for
the cost of all repairs, alterations, inspections, appraisals, storage charges,
insurance costs, demonstration costs and other related costs necessary to cause
such Equipment to be in compliance with the terms of the subject Lease.


    (c)   Delivery of Records.  If requested by Lessor, Lessee shall also
promptly deliver to Lessor all Records related to such Equipment.  All manuals
or other documents delivered to Lessor that are subject to periodic revision
shall be fully up-to-date and current to the latest revision standard of any
particular manual or document.  In the event any such Records are missing or
incomplete, Lessor shall have the right to cause the same to be reconstructed at
Lessee’s expense.
 
 
5
 
 
 
    (d)   Rent Accrual.  In addition to Lessor's other rights and remedies
hereunder, if such Equipment and the related Records are not returned in a
timely fashion, or if repairs are necessary to place any Equipment in the
condition required in this Section, Lessee shall (1) continue to pay to Lessor
per diem Rent at the last prevailing Basic Rent or the Renewal Rent (as
applicable) under the applicable Lease Schedule for the period of delay in
redelivery, and/or for the period of time reasonably necessary to accomplish
such repairs, and (2) pay to Lessor an amount equal to the aggregate cost of any
such repairs, plus interest thereon at the Default Rate.  Lessor's acceptance of
such Rent on account of such delay and/or repair does not constitute an
extension or renewal of the Lease Term with respect to such Equipment or a
waiver of Lessor's right to prompt return of the Equipment in proper
condition.  Such amount shall be payable upon the earlier of Lessor’s demand or
the return of such Equipment in accordance with the subject Lease.


    (e)   Specific Performance.  Without limiting any other terms or conditions
of this Master Lease, the provisions of this Section are of the essence of each
Lease, and upon application to any court of equity having jurisdiction, Lessor
shall be entitled to a decree against Lessee requiring Lessee’s specific
performance of its agreements in this Section.


12.  TITLE; GRANTING CLAUSE.


    (a)   Parties’ Intent.  Lessee and Lessor intend that, except to the extent
expressly provided otherwise in the Lease Documents: (1) each Lease constitutes
a true "lease" and a "finance lease" as such terms are defined in Article 2A of
the UCC and not a sale or retention of a security interest; and (2) Lessor is
and shall remain the owner of each item of Equipment (unless sold by Lessor
pursuant to any Lease Document), and Lessee shall not acquire any right, title
or interest in or to such Equipment except the right to possess and use it in
accordance with the terms of the related Lease.  Lessor shall be the registered
(titled) owner of all of the Equipment, and Lessee shall reasonably cooperate
with Lessor (at Lessor’s expense) to effect that registration.


    (b)   Collateral Grant.  To secure the prompt payment and performance when
due of all of Lessee’s obligations under a subject Lease, including its
obligation to pay Rent when due, Lessee hereby collaterally assigns, grants, and
conveys to Lessor, a first priority security interest in and Lien on all of
Lessee’s right, title and interest in and to all of the Collateral related to
the subject Lease.


    (c)   Secured Party Remedies.  If contrary to the parties’ intentions a
court determines that any Lease is not a “true lease,” Lessee agrees that: (1)
with respect to the Equipment covered by such Lease, in addition to all of the
other rights and remedies available to Lessor under the subject Lease upon the
occurrence of an Event of Default, Lessor shall have all of the rights and
remedies of a first priority secured party under the UCC; and (2) any obligation
to pay Interim Rent, Basic Rent, Renewal Rent or any Other Payment, to the
extent constituting the payment of interest, shall be at an interest rate that
is equal to the lesser of the maximum lawful rate permitted by applicable law or
the effective interest rate used by Lessor in calculating such amounts.
 
13.  GENERAL INDEMNITY.  Lessee shall indemnify, defend and keep harmless Lessor
and each Assignee, and their respective affiliates, and each of the directors,
officers, employees and agents of the foregoing (each, an "Indemnitee"), from
and against any and all Claims, by paying, on a net after-tax basis, or
otherwise discharging such Claims, when and as such Claims shall become due;
provided, however, that, notwithstanding the foregoing, Lessee shall have no
obligation hereunder to indemnify, defend or keep harmless any Indemnitee for
any Claim to the extent the Claim directly and proximately results from the
actual, but not imputed, gross negligence or willful misconduct of such
Indemnitee.  If any Claim is made against Lessee or an Indemnitee, the party
receiving notice of such Claim shall promptly notify the other, but the failure
of the party receiving notice to so notify the other shall not relieve Lessee of
any obligation hereunder.


14.  FEES AND TAXES.  Lessee agrees to:
 
    (a)   Filings, Payments.  (1) (A) Promptly notify Lessor and provide it with
all information required in order for Lessor to timely file all declarations,
returns, inventories, or other documentation with respect to any personal
property taxes (or any other taxes in the nature of or imposed in lieu of
property taxes) due or to become due with respect to Equipment, or, (B) if
requested by Lessor in writing and permitted by applicable law, timely file in
Lessee’s own name or on Lessor’s behalf, directly with all appropriate taxing
authorities all such declarations, returns, inventories and other documentation
and concurrently provide to Lessor copies of all such filings, and (2) (A) pay
to Lessor, immediately upon receipt of invoice, an amount equal to all such
taxes assessed, billed or otherwise payable with respect to the Equipment, or,
(B) if requested by Lessor in writing and permitted by applicable law, pay on or
before the date when due all such taxes assessed, billed or otherwise payable
with respect to the Equipment directly to the appropriate taxing authorities and
concurrently provide to Lessor evidence of such payment;
 
 
6
 
 

    (b)   Indemnity for Non-income Taxes.  (1) Pay when due as requested by
Lessor, and (2) defend and indemnify Lessor on a net after-tax basis against
liability for all license and/or registration fees, assessments, and sales, use,
property, excise, privilege, value added and other taxes or other charges or
fees, including any electronic waste or recycling taxes, fees or other charges,
now or hereafter imposed by a governmental authority with respect to any
Equipment or with respect to the manufacture, shipment, purchase, ownership,
delivery, installation, leasing, operation, possession, use, return, or other
disposition thereof or the Rent under any Lease (other than taxes on or measured
solely by the net income or gross receipts of Lessor); and


    (c)   Indemnity for Penalties and Similar Charges.  Indemnify Lessor against
any penalties, charges, interest or costs imposed with respect to any items
referred to in clauses (a) and (b) above (each of the items referred to in
clauses (a), (b), and (c) of this sentence is referred to herein as an
“Imposition”).  Any Imposition that is not paid when due and which is paid by
Lessor shall, at Lessor's option, become immediately due from Lessee to Lessor
and, until paid, shall accrue interest at the Default Rate.
 
15.  INCOME TAX INDEMNITY.


    (a)   Representations.  Lessee represents and warrants that:  (1) it
believes that it is reasonable to estimate that the useful life of the Equipment
covered by a Lease Schedule exceeds the Lease Term for such Equipment plus all
Renewal Terms for which the Renewal Rent is fixed in the Lease Schedule by the
greater of one year or 20% of such estimated useful life, and that said
Equipment will have a value at the end of the Lease Term, including any Renewal
Terms for which the Renewal Rent is fixed in the Lease Schedule, of at least 20%
of the Acquisition Cost of the Equipment, without including in such value any
increase or decrease for inflation or deflation during the Lease Term; and (2)
all of the Equipment is, and will be used by Lessee so as to remain, property
eligible for the MACRS Deductions.


    (b)   Indemnity.  If (1) by reason of (A) any act or failure to act of
Lessee (including a breach of any covenant or agreement of Lessee set forth in
this Master Lease or any other Lease Document), or (B) the misrepresentation of
or breach by Lessee of any of the warranties and representations set forth in
Section 15(a) above, Lessor in computing its taxable income or liability for
tax, shall lose, or shall not have, or shall lose the right to claim or there
shall be disallowed or recaptured for Federal and/or state income tax purposes,
in whole or in part, the benefit of MACRS Deductions, or (2) Lessor shall become
liable for additional tax as a result of Lessee having added an attachment or
made an alteration to the Equipment, including (without limitation) any such
attachment or alteration which would increase the productivity or capability of
the Equipment so as to violate the provisions of Rev. Proc. 2001-28, 2001-1 C.B.
1156 (as it may hereafter be modified or superseded) (each case described in
clauses (1) and (2), a "Loss"), then Lessee shall pay Lessor the Tax
Indemnification Payment as additional Rent and Lessor shall revise the Lease
Schedule (and any other Lease Documents, as appropriate) to reflect the
Loss.  As used in this Section 15, "Lessor" shall be deemed to include the
consolidated Federal taxpayer group of which Lessor is a member.


    (c)   Date of Loss.  Lessee shall pay to Lessor the Tax Indemnification
Payment within thirty (30) days following Lessor’s notice to Lessee of the
occurrence of a Loss.  For these purposes, a Loss shall occur upon the earliest
of:  (1) the happening of any event (such as disposition or change in use of any
item of the Equipment) that will cause such Loss, (2) the payment by Lessor to
the Internal Revenue Service or state taxing authority of the tax increase
(including an increase in estimated taxes) resulting from such Loss; (3) the
date on which the Loss is realized by Lessor; or (4) the adjustment of the tax
return of Lessor to reflect such Loss.


16.  DEFAULT.  Each of the following events or occurrences shall constitute an
“Event of Default” under the respective Lease:
 
    (a)   Rental Failure.  Lessee shall fail to pay any Rent under the Lease
when due and payable and such failure continues for a period of 10 calendar
days;


    (b)   Insurance Failure.  Lessee shall fail to obtain, maintain and comply
with all of the insurance coverages required under such Lease;


    (c)   Unpermitted Transfers.  Lessee shall make or permit any assignment,
sublease or other transfer of, such Lease, the related Lease Documents, the
related Equipment or any interest in any of the foregoing; that is not permitted
by the terms hereof;


    (d)   Other Indebtedness Defaults.  With respect to Lessee any event of
default (however defined) shall have occurred under any other loan or lease
from, or guaranty or other financing obligation to, any person not affiliated
with Lessor, and in such case the applicable grace period for curing such
default or event of default shall have expired;
 
 
7
 
 

    (e)   Misrepresentations.  Any representation or warranty of Lessee made in
any Lease Document related to such Lease or any other writing or certificate
furnished by or on behalf of Lessee pursuant to any such Lease Document is or
shall be incorrect or incomplete when made in any material respect;


    (f)   Insolvency.  The commencement of any bankruptcy, insolvency,
receivership or similar proceeding by or against Lessee or any of its or their
properties or business or the rejection of the Lease or any related Lease
Document in any such proceeding;


    (g)    Dissolution.  Lessee (1) ceases to do business as a going concern,
liquidates, dissolves or otherwise terminates its existence or (2) sells,
transfers or otherwise disposes of all or substantially all of its assets or
property; and


    (h)   Breach of Other Covenants.  Lessee fails to perform or observe any
other covenant, condition or agreement to be performed or observed by it under
any Lease Document related to the Lease that is not otherwise addressed in this
Section 16, and such failure continues unremedied for a period of 30 days after
Lessee first becomes aware of such failure (but such cure period shall not be
applicable unless the breach is curable by practical means within the cure
period, or such cure period may be extended for a period not to exceed 90 days
if Lessee is diligently pursuing a remedy).


17.  REMEDIES.


    (a)   Non-Exclusive Remedies.  If an Event of Default occurs with respect to
any Lease, Lessor (or Assignee, if applicable) may (in its sole discretion)
exercise any one or more of the following remedies with respect to such Lease
and any or all Lease Schedules, other Lease Documents and Equipment related
thereto: (1) proceed at law or in equity, to enforce specifically Lessee’s
performance or to recover damages; (2) declare the Lease in default, and cancel
any or all related Lease Schedules or otherwise terminate Lessee’s right to
possess and use the related Equipment and Lessee’s other rights, but not its
obligations, connected therewith and Lessee shall immediately assemble, make
available and, if Lessor requests, return the Equipment, or so much thereof as
is requested by Lessor, to Lessor in accordance with the terms of the related
Lease Documents; (3) enter any premises where any item of such Equipment is
located and take immediate possession of and remove (or disable in place) such
item (and/or any unattached parts) by self-help, summary proceedings or
otherwise, all without liability; (4) use Lessee’s premises for a period not to
exceed 180 days for storage of, and to show for sale or re-lease, such Equipment
without charge therefor or liability in connection therewith; (5) sell, re-lease
or otherwise dispose of any or all of the Equipment, whether or not in Lessor's
possession, at public or private sale, with or without notice to Lessee, and
apply or retain the net proceeds of such disposition, with Lessee remaining
liable for any deficiency and with any excess being retained by Lessor; (6)
enforce any or all of the preceding remedies with respect to any related
Collateral, and apply any deposit or other cash collateral, or any proceeds of
any such Collateral, at any time to reduce any amounts due Lessor; (7) demand
and recover from Lessee (A) all accrued and unpaid Rent as of the date of the
Event of Default, plus (B) as liquidated damages for loss of a bargain and not
as a penalty, and in lieu of any further payments of Basic Rent or Renewal Rent
(as applicable), the Stipulated Loss Value of the Equipment as of the date of
the Event of Default (as if all of the Equipment constituted Casualty Equipment
on such date and, subject to the following proviso, such date constituted the
Loss Payment Date in connection therewith, provided, however, that if the Event
of Default does not occur on a Payment Date, the Stipulated Loss Value of the
Equipment shall be pro rated on a per diem basis between the Stipulated Loss
Value of the Equipment as of the two Payment Dates closest in time to the date
of the Event of Default if the Event of Default does not occur on a Payment
Date), plus (C) all Enforcement Costs incurred by or on behalf of Lessor, if
any, plus (D) interest at the Default Rate on the total of the foregoing for the
period from the date of the Event of Default until fully and indefeasibly paid
to Lessor (collectively, “Liquidated Damages”); and (8) exercise any and all
other remedies allowed by applicable law, including the UCC.


    (b)   Title Transfer to Lessee.  If Lessor demands Liquidated Damages from
Lessee, upon full and indefeasible payment thereof to Lessor, all of Lessor’s
right, title and interest in and to the subject Equipment shall, without further
action, be deemed to have been conveyed to Lessee on an AS IS, WHERE IS basis,
and Lessee thereafter shall be liable as the owner of such Equipment for any
costs of dismantling and removing the Equipment and any claims, including under
applicable environmental laws, with respect to the Equipment.  Further, if any
Lease Schedule is cancelled or otherwise terminated upon the occurrence of an
Event of Default, Lessor, in its sole discretion based on then existing
circumstances, may elect to abandon all or any of the related Equipment in place
whereupon all of Lessor’s right, title and interest in and to such Equipment
shall, without further action, be deemed to have been conveyed to Lessee on an
AS IS, WHERE IS basis, and Lessee thereafter shall be liable as the owner of the
Equipment for any costs of dismantling and removing the Equipment and any
claims, including under applicable environmental laws, with respect to the
Equipment.


    (c)   Enforcement Costs.  If an Event of Default occurs with respect to a
Lease, Lessee shall also be liable to Lessor for all Enforcement Costs.
 
 
8
 
 

    (d)   Cumulative Remedies.  No right or remedy is exclusive and each may be
used successively and cumulatively.  Any failure to exercise the rights granted
hereunder upon any Default or Event of Default shall not constitute a waiver of
any such right.  The execution of a Lease Schedule or any other Lease Document
shall not constitute a waiver by Lessor of any pre-existing Default or Event of
Default.  A cancellation or termination of any Lease or any Lease Schedule shall
occur only upon written notice by Lessor to Lessee.  Interest at the Default
Rate shall accrue on all amounts payable under this Section for as long as such
amounts remain outstanding, and shall be paid by Lessee upon demand.  With
respect to any disposition of any Equipment or Collateral pursuant to this
Section, (1) Lessor shall have no obligation, subject to the requirements of
commercial reasonableness, to clean-up or otherwise prepare the same for
disposition, (2) Lessor may comply with any applicable law in connection with
any such disposition, and any actions taken in connection therewith shall not be
deemed to have adversely affected the commercial reasonableness of any
disposition thereof, (3) Lessor may disclaim any title or other warranties in
connection with any such disposition, and (4) Lessee shall remain responsible
for any deficiency remaining after Lessor’s exercise of its remedies and
application of any funds or credits against Lessee’s obligations under any
Lease, and Lessor shall retain any excess after such application.
 
18.  ASSIGNMENT.


    (a)   Lessee.  LESSEE SHALL NOT ASSIGN, DELEGATE, TRANSFER OR ENCUMBER ANY
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY LEASE OR ANY LEASE SCHEDULE
OR OTHER LEASE DOCUMENT, OR ITS INTEREST IN ANY EQUIPMENT OR ANY COLLATERAL,
SUBLET ANY EQUIPMENT OR OTHERWISE PERMIT THE EQUIPMENT TO BE OPERATED OR USED
BY, OR TO COME INTO OR REMAIN IN THE POSSESSION OF, ANYONE BUT LESSEE OR A
SUBSIDIARY OF LESSEE OR A PERSON CONTROLLED BY, CONTROLLING OR UNDER COMMON
CONTROL WITH LESSEE (each of which, a “Permitted Assignee”).  For purposes
hereof, “control” shall mean the ownership of a majority of the issued shares
(or other applicable equity securities) or voting power or control in fact of
the subject entity. Without limiting the foregoing, (1) Lessee may not attempt
to dispose of any of the Equipment, except to a Permitted Assignee, and (2)
Lessee shall (A) maintain the Equipment free from all Liens, other than
Permitted Liens, (B) notify Lessor immediately upon receipt of notice of any
Lien affecting the Equipment, other than any Permitted Lien and of any
assignment by Lessee of its rights and obligations hereunder, and (C) defend
Lessor's title to the Equipment.  No disposition referred to in this Section
other than an assignment to a Permitted Assignee shall relieve Lessee of its
obligations (Lessee shall remain primarily liable under each Lease, each Lease
Schedule and all of the other Lease Documents).  Any permitted sublease shall be
(a) subject and subordinate to the terms contained in the applicable Lease, (b)
for a term not to exceed the Lease Term of the Lease and (c) assigned to Lessor
as additional collateral hereunder.  Upon the request of Lessor, Lessee shall
deliver to Lessor the original of each permitted sublease agreement which
constitutes chattel paper.  No sublease shall relieve Lessee of any of its
obligations hereunder.


    (b)   Lessor.  Lessor may at any time with or without notice to Lessee grant
a security interest in, sell, assign, delegate or otherwise transfer (any of the
foregoing, an “Assignment”) all or any part of its interest in the Equipment,
any Lease or any Lease Schedule and any related Lease Documents or any Rent
thereunder, or the right to enter into any Lease Schedule, and Lessee shall
perform all of its obligations thereunder, to the extent so transferred, for the
benefit of the Assignee.  Lessee agrees not to assert against any Assignee any
Abatement (without limiting the provisions of Section 2) or Claim that Lessee
may have against Lessor, and Assignee shall not be bound by, or otherwise
required to perform any of Lessor’s obligations, unless expressly assumed by
such Assignee.  Lessor shall be relieved of any such assumed obligations.  If so
directed in writing, Lessee shall pay all Rent and all other sums that become
due under an assigned Lease, Lease Schedule and/or other Lease Document,
directly to the Assignee or any other party designated in writing by Lessor or
such Assignee.  Lessee acknowledges that Lessor’s right to enter into an
Assignment is essential to Lessor and, accordingly, waives any restrictions
under applicable law, if any, with respect to an Assignment and any related
remedies.  Upon the request of Lessor or any Assignee, Lessee also agrees (1) to
promptly execute and deliver to Lessor or to such Assignee an acknowledgment of
the Assignment in form and substance satisfactory to the requesting party, an
insurance certificate and such other documents and assurances reasonably
requested by Lessor or Assignee, and (2) to comply with all other reasonable
requirements of any such Assignee in connection with any such Assignment.


    (c)    Subject always to the foregoing, this Master Lease and each Lease
Schedule and other Lease Document shall inure to the benefit of, and are binding
upon, Lessee’s and Lessor’s respective successors and assigns.


19.  MISCELLANEOUS.


    (a)   Integration; Amendments.  This Master Lease, each Lease Schedule, and
all other Lease Documents constitute the entire agreement of the parties hereto
with respect to the subject matter hereof and thereof and shall not be amended
or modified in any manner except by a document in writing executed by the
parties to the primary Lease Document.
 
 
9
 
 

    (b)   Unenforceable Provisions.  Any provision of this Master Lease or any
other Lease Document that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.


    (c)   Survival.  The representations, warranties and agreements of Lessee
under the Lease Documents shall be deemed to be continuing and to survive the
execution and delivery of this Master Lease, each Lease Schedule and each other
Lease Document.  With respect to each Lease Schedule, the obligations of Lessee
under Sections 13, 14 and 15 hereof, together with any of Lessee's obligations
under the other provisions of this Master Lease (as incorporated therein) which
have accrued but not been fully satisfied, performed or complied with prior to
the expiration or earlier cancellation or termination of such Lease Schedule,
shall survive the expiration or earlier cancellation or termination thereof.


    (d)   Expenses; Substitute Performance.  All of Lessee’s obligations
hereunder and under each Lease shall be performed at Lessee’s sole
expense.  Lessee shall reimburse Lessor promptly upon demand for all expenses
incurred by Lessor in connection with the enforcement of each Lease and the
related Lease Documents including (1) any action taken by Lessor at Lessee’s
request, or in connection with any option exercised by Lessee under the Lease
Documents, (2) the filing of UCCs, recording of documents and instruments in
real property records and other filings and recordings in connection with
Lessor’s rights and interests in and to Equipment and Collateral, (3) any
Enforcement Costs not recovered pursuant to Section 17, (4) all inspections
after the occurrence of an Event of Default, and (5) all lien search reports
(and copies of filings) requested by Lessor.  If Lessee fails to perform any of
its obligations under any Lease Document, Lessor shall have the right, but shall
not be obligated, to effect such performance, and Lessee shall reimburse Lessor,
upon demand, for all expenses incurred by Lessor in connection with such
performance.  Lessor's effecting such compliance shall not be a waiver of
Lessee's breach.  All amounts payable under this Section, if not paid when due,
shall be paid to Lessor together with interest thereon at the Default Rate.  In
addition to the foregoing, each time Lessee and Lessor enter into a Lease
Schedule, Lessee shall pay to Lessor a fee (in each case, the “Documentation
Fee” in the amount of (i) $500 if the Acquisition Cost for the Equipment covered
by the Lease Schedule is $2,500,000 or more or (ii) $250 if the Acquisition Cost
for the Equipment covered by the Lease Schedule is less than $2,500,000.


    (e)   Power of Attorney.  Lessee irrevocably appoints Lessor as Lessee's
attorney-in-fact (which power shall be deemed coupled with an interest) to
execute, endorse and deliver any documents and checks or drafts relating to or
received in payment for any loss or damage under the policies of insurance
required by the Lease Documents, but only to the extent that the same relates to
the subject Equipment.


    (f)   Jury Trial Waiver.  LESSOR AND LESSEE HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH LESSEE AND/OR LESSOR MAY BE PARTIES ARISING
OUT OF OR IN ANY WAY PERTAINING TO THIS MASTER LEASE, ANY LEASE SCHEDULE, ANY
OTHER LEASE DOCUMENTS, ANY LEASE OR ANY EQUIPMENT.
 
    (g)   Notices.  All notices (excluding billings and communications in the
ordinary course of business) hereunder shall be in writing, personally
delivered, delivered by overnight courier service, sent by facsimile
transmission (with confirmation of receipt), or sent by certified mail, return
receipt requested, addressed to the party to which it is directed at its
respective address stated below the signature of such party or at such other
address as such party shall from time to time designate in writing to the other
party; and shall be effective from the date of receipt.


    (h)   Governing Law; Jurisdiction.  No Lease Schedule shall be effective
unless and until accepted by execution by an officer of Lessor at the address
set forth below the signature of Lessor hereto.  THIS MASTER LEASE AND ALL OF
THE OTHER LEASE DOCUMENTS, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER, SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
EQUIPMENT.  The parties agree that any action or proceeding arising out of or
relating to each Lease may be commenced in any state or Federal court located in
Harris County, Texas, and agree that a summons and complaint commencing an
action or proceeding in any such court shall be properly served and shall confer
personal jurisdiction if served personally or by certified mail to it at the
mailing address below Lessee’s signature, or as it may provide in writing from
time to time, or as otherwise provided under the laws of the State of Texas.
 
 
10
 
 

    (i)   Counterpart Originals.  This Master Lease and all of the other Lease
Documents may be executed in counterparts.  Photocopies or facsimile
transmissions of signatures shall be deemed original signatures and shall be
fully binding on the parties to the same extent as original signatures.  The
transfer or possession of the “Original” of this Master Lease shall be
irrelevant to the full or collateral assignment of, or grant of security
interest in, any Lease or any Lease Schedule; provided, however, no security
interest in any Lease Schedule may be created through the transfer, possession
or control, as applicable, of any counterpart of such Lease Schedule other than
the original thereof, which shall be identified as the document or record (as
applicable) marked "Original" and all other counterparts shall be marked
"Duplicate."


[REMAINDER OF PAGE INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS.]

 
11
 
 



The parties hereto have caused this Master Lease Agreement to be duly executed
as of the day and year first above set forth.
 
LESSOR:
 
LESSEE:
     
EUROMIN INC.
 
BKEP OPERATING, L.L.C.
     
By: /s/ John D. Zimmerman
 
By: /s/ Alex Stallings
Name: John D. Zimmerman
 
Name: Alex Stallings
Title: Attorney in Fact
 
Title: Chief Financial Officer
     
1100 Louisiana Street, Suite 5500
 
6120 South Yale Avenue, Suite 500
Houston, Texas 77002
 
Tulsa, Oklahoma 74136
Attn: Mr. James C. Dyer, IV
 
Attn: Chief Financial Officer
Fax: 713-230-1111
 
Fax:  918-237-4001

 
 






 
 
 
 
 

 












[EXECUTION PAGE OF MASTER LEASE AGREEMENT]

 
12
 
 

Annex A
to
Master Lease Agreement



--------------------------------------------------------------------------------


Definitions and Rules of Construction


1.  DEFINITIONS.  Unless expressly provided otherwise in any Lease Document, the
following terms shall have the meaning ascribed thereto as follows when used in
each of the Lease Documents (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):


“Abatement” is defined in Section 2 of this Master Lease.


“Acceptance Date” is defined in each respective Lease Schedule.


“Acquisition Cost” means, with respect to Equipment covered by a Lease Schedule,
the amount defined as such in the Lease Schedule.


“Addendum” means an amendment, modification or other supplement to this Master
Lease from time to time executed and delivered by Lessee and Lessor.


“Assignee” means the beneficiary of any Assignment, together with its successors
and assigns.


“Assignment” is defined in Section 18(b) of this Master Lease.


“Base Term” is defined in each respective Lease Schedule.


“Basic Rent” means the scheduled rental installments for Equipment that are due
for the Base Term of the related Lease Schedule.


“Casualty” means any loss, theft, confiscation, taking, unavailability, damage
or total or partial destruction of Equipment.


“Casualty Equipment” means any Equipment that suffers a Casualty.


“Claim” means all claims, losses, liabilities (including negligence, tort and
strict liability), damages, demands, judgments, settlements, suits, and all
legal proceedings and any and all costs and expenses in connection therewith
(including attorneys’ fees and expenses) that in any way relate to or arise out
of any Lease, this Master Lease, any Lease Document, the transactions
contemplated thereby or any of the Equipment, including (a) the selection,
manufacture, condition, purchase, financing, acceptance or rejection of
Equipment, (b) the ownership of Equipment, (c) the delivery, nondelivery,
installation, lease, possession, maintenance, use, condition, repair, return,
operation or disposition of any of the Equipment, (d) any patent, copyright or
trademark infringement, (e) any claim, loss, cost or expense involving alleged
damage to the environment relating to the Equipment, including investigation,
removal, cleanup and remedial costs, (f) any personal injury, wrongful death or
property damage arising under any statutory or common law or tort law theory
whatsoever, (g) any administrative process or proceeding or judicial or other
similar proceeding (including any alternative dispute resolution process and any
bankruptcy proceeding) in any way connected with any matter addressed in any of
the Lease Documents and (h) any latent or other defects in any of the Equipment
whether or not discoverable by Lessor.


“Collateral” means, with respect to each Lease, all of the following (whether
now or hereafter created or existing and including any other collateral
described in the Lease): (a) the Equipment covered by such Lease (including all
inventory, fixtures or other property comprising the Equipment), together with
all related software (embedded therein or otherwise) and all additions,
attachments, accessories and accessions thereto whether or not furnished by the
Supplier; (b) all subleases, chattel paper, accounts, security deposits, and
general intangibles relating to any of that Equipment, and any and all
substitutions, replacements or exchanges for any item of such Equipment or other
collateral described in the Lease; and (c) any and all insurance and/or other
proceeds of the Equipment and/or other collateral described in the Lease.


“Commitment” is defined in Section 1 of this Master Lease.


“Default” means any event which, with the lapse of time or the giving of notice,
or both, would constitute an Event of Default.


“Default Rate” means interest at a rate equal to the lesser of (a) 12% per annum
and (b) the highest rate permitted by applicable law under the circumstances.

 
13
 
 

“Enforcement Costs” means all reasonable legal fees (including for instituting,
prosecuting or defending litigation and/or alternative dispute resolution
proceedings) and other enforcement costs and expenses incurred by reason of any
Default or Event of Default or the exercise of Lessor's rights or remedies,
including all expenses incurred in connection with the return or other recovery
of any Equipment in accordance with the terms of the subject Lease or in placing
Equipment in the condition required thereby, or the sale, re-lease or other
disposition of Equipment (including but not limited to costs of transportation,
possession, storage, insurance, taxes, lien removal, repair, refurbishing,
advertising and brokers’ fees), and all other pre-judgment and post-judgment
enforcement related actions taken by Lessor or any actions taken by Lessor in
any bankruptcy case involving Lessee, the Equipment, or any other person.


“Equipment” means the equipment and other property described in each Lease
Schedule.


“Event of Default” is defined in Section 16 of this Master Lease.


“GAAP” means generally accepted accounting principles consistently applied with
past periods.


“Imposition” is defined in Section 14(c) of this Master Lease.


“Improvement” means any addition, alteration, modification or improvement to
Equipment.


“Indemnitee” is defined in Section 13 of this Master Lease.


“Interim Rent” means the rental installments for Equipment that are due for the
period from the Acceptance Date to the Lease Term Commencement Date for the
Equipment.


“Interim Term” is defined in each respective Lease Schedule.


“Late Charge” means an amount equal to five percent 5% of the unpaid Rent.


“Lease” means each separate, integrated leasing agreement formed under the Lease
Documents.


“Lease Documents” means this Master Lease, each Lease Schedule, each Commitment
(if any) and all other agreements, documents, certificates, authorizations and
instruments executed in connection with this Master Lease and/or any one or more
Lease Schedules.


“Lease Schedule” means each Lease Schedule executed pursuant to this Master
Lease and incorporating by reference the terms and conditions of this Master
Lease.


“Lease Term” means the term of lease with respect to each respective item of
Equipment pursuant to the provisions of the related Lease Schedule, which shall
commence, in each case, on the Acceptance Date specified in the related Lease
Schedule and continue for the period described in that Lease Schedule.


“Lease Term Commencement Date” is defined in each respective Lease Schedule.


 “Lien” means any claim, lien, encumbrance, attachment or rights of others.


“Liquidated Damages” is defined in Section 17(a)(7) of this Master Lease.


“Loss” is defined in Section 15(b) of this Master Lease.


“Loss Payment Date” means the next Payment Date immediately following the
occurrence of a Total Loss of Equipment.


“MACRS Deductions” shall mean the deductions under Section 167 of the Internal
Revenue Code of 1986, as now or hereafter amended (the “Code”), determined in
accordance with the Modified Accelerated Cost Recovery System with respect to
the Acquisition Cost of each item of the Equipment using the accelerated method
set forth in Section 168(b)(1) or 168(b)(2) of the Code as in effect on the date
of the related Lease Schedule for property assigned to the class of property
specified in such Lease Schedule.


“Material Adverse Effect” means (a) a materially adverse effect on the business,
condition (financial or otherwise), operations, performance or properties of
Lessee taken as a whole, (b) a material impairment of the ability of Lessee to
perform its obligations under or remain in compliance with each Lease Schedule
or any of the other Lease Documents, or (c) a materially adverse effect on the
validity or enforceability of any Lease Document or the rights and remedies
available to Lessor thereunder.
 
 
14
 
 

“Other Payment” means any amount payable in accordance with the terms of a Lease
that does not constitute Interim Rent, Basic Rent or Renewal Rent.


“Permitted Lien” means (a) any Lien for taxes, assessments or other governmental
charges not yet due and payable, (b) statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and other similar Liens imposed by law,
which are incurred in the ordinary course of Lessee’s business for sums that are
not delinquent, (c) Liens in favor of Lessor, and (d) Liens explicitly
identified in any Lease Document as a “permitted lien.”


“Payment Date” is defined in each respective Lease Schedule.


“Records” means, with respect to the Equipment, all records of maintenance,
modifications, additions and major repairs, computerized maintenance history,
maintenance and repair manuals and all similar items.


“Renewal Rent” means the scheduled rental installments for Equipment that are
due for each Renewal Term (as defined in the related Lease Schedule), if any, of
the related Lease Schedule.


“Rent” means, collectively, Interim Rent, Basic Rent, Renewal Rent and Other
Payments.


“Replacement Part” means a new or reconditioned replacement part that is free
and clear of all Liens and has a value, utility and remaining useful life at
least equal to the part (or parts) being replaced (assuming the part (or parts)
was in the condition required by the subject Lease).


“Rider” means an amendment, modification or other supplement to a Lease Schedule
from time to time executed and delivered by Lessee and Lessor.


"Stipulated Loss Value” has, for any item of Equipment, the meaning provided in
the applicable Lease Schedule.


“Supplier” means each manufacturer and/or vendor of Equipment.


“Supply Contract” means each purchase agreement, invoice, document and/or
instrument pertaining to the acquisition of Equipment.


“Tax Indemnification Payment” shall mean such amount as, after consideration of
(a) all taxes required to be paid by Lessor in respect of the receipt thereof
under the laws of any governmental or taxing authority in the United States, and
(b) the amount of any interest or penalty which may be payable by Lessor in
connection with the related Loss, shall be required to cause Lessor's after-tax
net return (the “Net Return”) to be equal to, but no greater than, the Net
Return, computed consistently with current tax laws (and with the assumption
that Lessor is taxed at the highest marginal Federal and state tax rates) as of
the date of the respective Lease Schedule, that would have been available to
Lessor had the Loss not occurred.


“Total Loss” means, with respect to Casualty Equipment, (a) the actual or
constructive total loss of the Casualty Equipment, (b) the loss, disappearance,
theft or destruction of the Casualty Equipment, or damage thereto that is
uneconomical to repair or renders it unfit for normal use, or (c) the
condemnation, confiscation, requisition, seizure, forfeiture or other taking of
title to or use of the Casualty Equipment or the imposition of any Lien thereon
by any governmental authority.


“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State of Texas or in any other applicable jurisdiction; and any
reference to an article (including Article 2A) or section thereof shall mean the
corresponding article or section (however termed) of any such applicable version
of the Uniform Commercial Code.


“UCCs” means UCC financing statements.

 
15
 
 

2.  FURTHER DEFINITIONS; RULES OF CONSTRUCTION.  (a) Further
Definitions.  Unless expressly provided otherwise in any Lease Document, the
following terms shall have the meaning ascribed thereto as follows when used in
each of the Lease Documents: (1) “affiliate” means, with respect to any given
person, (A) each person that directly or indirectly owns or controls, whether
beneficially or as a trustee, guardian or other fiduciary, 25% or more of the
voting stock, membership interests or similar equity interests having ordinary
voting power in the election of directors or managers of such person, (B) each
person that controls, is controlled by, or is under common control with, such
person, and (C) each of such person’s officers, directors, members, joint
venturers and partners (and, for the purposes of this definition, “control” of a
person means the possession, directly or indirectly, of the power to direct or
cause the direction of its management or policies, whether through the ownership
of voting securities, by contract or otherwise); (2) "applicable law" or "law"
means any Federal, state and local law, rule, regulation, ordinance, order,
code, common law, interpretation, judgment, directive, decree, treaty,
injunction, writ, determination, award, permit or similar norm or decision of
any governmental authority as the same may be amended, superseded or replaced
from time to time; (3) “AS IS, WHERE IS” means as is, where is, without
warranty, express or implied, with respect to any matter whatsoever; (4)
"business day" means any day, other than a Saturday, Sunday, or legal holiday
for commercial banks under the laws of the State of Texas; (5) "governmental
authority" means any federal, state, county, municipal, regional or other
governmental authority, agency, board, body, instrumentality or court, in each
case, whether domestic or foreign; and (6) "person" means any individual,
corporation, limited liability entity, partnership, joint venture, or other
legal entity or a governmental authority.
(b) Rules of Construction.  The following terms when used herein or in any other
Lease Document shall be construed as follows: (1) "herein," "hereof,"
"hereunder," etc., means in, of, under, etc. this Master Lease or such other
Lease Document in which such term appears (and not merely in, of, under, etc.,
the section or provision where the reference occurs); (2) "including" means
including without limitation unless such term is followed by the words "and
limited to," or similar words; and (3) "or" means at least one, but not
necessarily only one, of the alternatives enumerated.  Any defined term used in
the singular preceded by "any" indicates any number of the members of the
relevant class.  Any Lease Document or other agreement or instrument referred to
herein or in any other Lease Document means such agreement or instrument as
amended, modified and supplemented from time to time.  Captions and headings in
the Lease Documents are for convenience of reference only and shall not affect
the interpretation of the Lease Documents.
 
 
16
 
 

[FOR TRACTORS, USE A SEPARATE SCHEDULE FROM THE SCHEDULE USED FOR TRUCKS AND
CARS]


LEASE SCHEDULE NO. ______
   (True Lease)



--------------------------------------------------------------------------------



This LEASE SCHEDULE NO.     (the “Lease Schedule”) dated as
of                               , 20__ (the “Acceptance Date”), between BKEP
OPERATING, L.L.C., a Delaware limited liability company (together with its
successors and permitted assigns, “Lessee”), and EUROMIN INC., a Delaware
corporation (together with its successors and permitted assigns, “Lessor”), is
executed pursuant to the Master Lease Agreement dated as of July 26, 2010 (the
“Master Lease”), between Lessee and Lessor.  All of the provisions of the Master
Lease are incorporated herein by reference and capitalized terms used herein and
not defined herein shall have the meanings set forth in the Master Lease.  To
the extent the provisions of the Master Lease conflict with the provisions of
this Lease Schedule, the provisions of this Lease Schedule shall control.
 
1.  EQUIPMENT; LOCATION; ACQUISITION COST.  The Equipment covered by this Lease
Schedule is described in the Schedule of Equipment attached hereto as Exhibit A
(the “Schedule of Equipment”), which is incorporated herein by this
reference.  Lessee hereby certifies that, as of the Acceptance Date, Lessee has
unconditionally and irrevocably accepted such Equipment for all purposes of this
Lease Schedule and the related Lease and the description of the Equipment set
forth in the attached Schedule of Equipment is accurate, complete and reasonably
identifies the Equipment covered by this Lease Schedule for purposes of the
UCC.  Such Equipment is currently located at (or, if the Equipment is mobile
goods, the location of the principal garage or storage site of such Equipment is
currently at) the location specified in the attached Schedule of Equipment.  The
aggregate invoice cost (the “Acquisition Cost”) for all of such Equipment is
$______.
 
2.  LEASE TERM.  The Lease Term with respect to the Equipment covered by this
Lease Schedule shall commence on the Acceptance Date and continue uninterrupted
to the first day of the first calendar immediately following the Acceptance Date
(the “Lease Term Commencement Date”), and thereafter for a continuous period
through to and including the last Payment Date specified in Section 3(b) below
(the “Base Term”), unless sooner terminated pursuant to the terms of this Lease
Schedule and/or any other Lease Documents.  If a Rider contemplates that the
Lease Term with respect to the Equipment covered by this Lease Schedule may be
extended immediately upon expiration of the Base Term (or a Renewal Term as
defined below), such Lease Term shall, unless sooner terminated pursuant to the
terms of this Lease Schedule and/or any other Lease Documents, include the
period(s) specified in the Rider (each, a “Renewal Term”) if the Lease Term is,
in fact, extended in accordance with the terms of the Rider.


3.  RENTAL PAYMENTS.  (a) Interim Rent.  For the period from the Acceptance Date
to the Lease Term Commencement Date (the “Interim Term”), Lessee shall pay as
Rent (“Interim Rent”) for the Equipment covered by this Lease Schedule, an
amount equal to $      for each day during the Interim Term.  Interim Rent shall
be due in arrears, on the Lease Term Commencement Date.
(b) Basic Rent.  Commencing on the Lease Term Commencement Date and on the first
day of each consecutive month thereafter during the Base Term (each, a “Payment
Date”), Lessee shall pay to Lessor in arrears, as Rent (“Basic Rent”) for the
Equipment the applicable amount as set forth in Exhibit A.


(c) Sales, Use and Property Taxes.  Lessor will invoice Lessee for all sales,
use and/or personal property taxes as and when due and payable (either in
reimbursement for amounts paid in connection with such taxes by Lessor or for
payments otherwise due taxing authorities in accordance with applicable law),
unless Lessee has delivered to Lessor a valid exemption certificate with respect
to such taxes.  Delivery of such certificate shall constitute Lessee's
representation and warranty that no such tax shall be or become due and payable
at any time with respect to the Equipment covered by this Lease Schedule and,
without in any way limiting the terms of Section 14 of the Master Lease, Lessee
shall indemnify and hold harmless Lessor from and against any and all liability
or damages, including late charges and interest, which Lessor may incur by
reason of the assessment of any such tax.


4. REPRESENTATIONS AND WARRANTIES.  By its execution and delivery of this Lease
Schedule, Lessee hereby represents, warrants and agrees as follows:  (a) All
representations and warranties of Lessee contained in the Master Lease are
hereby restated as of the Acceptance Date and are true and correct as of such
date; (b) No event or circumstance has occurred since the date of the most
recent financial statement provided by Lessee to the Lessor that has had, or
would be reasonably likely to have, a Material Adverse Effect; (c) No Default or
Event of Default exists as of the date hereof; and (d) Lessee has selected the
Equipment and the Supplier of the Equipment and prior to the execution of this
Lease Schedule, has received and approved the Supply Contract under which the
Equipment will be acquired by Lessor for purposes of this Lease.
 
 
 
 
 

5.  STIPULATED LOSS VALUE.  This Stipulated Loss Value of the Equipment covered
by this Lease Schedule shall be an amount equal to the Estimated Residual Value
of the Equipment as of the Loss Payment Date on which the Stipulated Loss Value
is due plus all remaining Basic Rent payable in respect of that Equipment
(discounted to present value at an interest rate equal to the implied interest
rate included in the Basic Rent.


6.  ESTIMATED RESIDUAL VALUE.  The “Estimated Residual Value” for each item on
the Schedule of Equipment is shown on that Schedule.


7.  DEPRECIABLE LIFE OF EQUIPMENT.  Lessee hereby represents and warrants that
the depreciable life of the Equipment covered by this Lease Schedule for
purposes of Section 168 of the Code is years.


8.  INTEREST IN EQUIPMENT.  The Equipment covered by this Lease Schedule is and
shall at all times be and remain the sole and exclusive personal property of
Lessor, and notwithstanding any trade-in or down payment by or on behalf of
Lessee with respect to such Equipment, Lessee shall have no right, title or
interest therein or thereto except as to the use thereof subject to the terms or
conditions of this Lease Schedule.


9.  RIDERS.  Riders executed in connection with this Lease Schedule are checked
below:
        o   Split TRAC Rider                   o Return Rider
                
10.  ARTICLE 2A NOTICE.  IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF
THE UNIFORM COMMERCIAL CODE AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY
MAKES THE FOLLOWING DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A)
THE SUPPLIERS ARE LISTED IN THE ATTACHED SCHEDULE OF EQUIPMENT, (B) LESSEE IS
ENTITLED TO THE PROMISES AND WARRANTIES, INCLUDING THOSE OF ANY THIRD PARTY,
PROVIDED TO LESSOR BY SUPPLIERS WHO ARE SUPPLYING THE EQUIPMENT IN CONNECTION
WITH OR AS PART OF THE CONTRACT BY WHICH LESSOR ACQUIRED THE EQUIPMENT OR THE
RIGHT TO POSSESSION AND USE OF THE EQUIPMENT AND (C) WITH RESPECT TO SUCH
EQUIPMENT, LESSEE MAY COMMUNICATE WITH THE SUPPLIERS AND RECEIVE AN ACCURATE AND
COMPLETE STATEMENT OF SUCH PROMISES AND WARRANTIES, INCLUDING ANY DISCLAIMERS
AND LIMITATIONS OF THEM OR OF REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, LESSEE HEREBY WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A
LESSEE IN ARTICLE 2A AND ANY RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR
OTHERWISE WHICH MAY LIMIT OR MODIFY ANY OF LESSOR'S RIGHTS OR REMEDIES UNDER THE
DEFAULT AND REMEDIES SECTION OF THE MASTER LEASE.


11.  LEASE.  Unless expressly provided otherwise in a Lease Schedule denominated
as a “True Lease” held by Lessor or in a Leasing Record denominated as a “True
Lease” held by Lessor, this Lease Schedule, together with all other Lease
Schedules and Leasing Records denominated as a “True Lease” and held by Lessor
at the time of determination, together with the other Lease Documents to the
extent, and only to the extent, relating thereto or to the Equipment covered
thereby, shall collectively constitute a separate, integrated leasing agreement
with respect to the Equipment and other matters covered thereby (and a “Lease”
for purposes of the Lease Documents).  Unless expressly provided otherwise in a
Lease Schedule denominated as a “True Lease” held by the Assignee or in a
Leasing Record denominated as a “True Lease” held by the Assignee, all Lease
Schedules and Leasing Records denominated as a “True Lease” and held by each
respective Assignee at the time of determination, together with the other Lease
Documents to the extent, and only to the extent, relating thereto or to the
Equipment covered thereby, shall collectively constitute a different, separate
and integrated leasing agreement with respect to the Equipment and other matters
covered by such Lease Schedules and Leasing Records held by the Assignee (and
also a “Lease” for purposes of the Lease Documents). Notwithstanding the
foregoing, if at any time the terms of any (a) Lease Schedule denominated as a
“True Lease” held by Lessor  or any Assignee at the time of determination or in
a Leasing Record denominated as a “True Lease” held by Lessor or any Assignee at
the time of determination, or (b) other Lease Document connected therewith,
would cause any Lease to be characterized as other than a “finance lease” as
defined in Article 2A of the UCC, such Lease Schedule or Leasing Record,
together with the other Lease Documents to the extent, and only to the extent,
relating thereto or to the Equipment covered thereby, shall be deemed to be (i)
a part of the Lease, if any, comprised of Lease Schedules or Leasing Records
denominated as a “Security Lease” held by Lessor or the Assignee, respectively,
if any, or (ii) if there is no other such Lease held by Lessor or the Assignee,
respectively, at the time of determination, a separate, integrated leasing
agreement with respect to the Equipment and other matters covered thereby (and
also a “Lease” for purposes of the Lease Documents).
 
 
 
 
 

12.  PAYMENT AUTHORIZATION.  Lessor is hereby irrevocably authorized and
directed by Lessee to pay the Acquisition Cost specified above by check, wire
transfer or otherwise according to the following instructions:
 
Company
Name                                                      Address/Account
Information                                                                Amount
 
                                                                                                                                     
 
                                                                                                                                     
 
                                                                                                                                     
13.  REMITTANCES.  All amounts due under this Lease Schedule, including but not
limited to Interim Rent and Basic Rent, shall be paid in lawful money of the
United States of America in immediately available funds to the following
account, or to such other account as designated by Lessor to Lessee in writing:
 
If by Mail:
 
EUROMIN INC.
1100 Louisiana Street
Suite 5500
Houston, Texas 77002


If by Wire Transfer:
 
Clearing Bank: JPMorgan Chase Bank
       New York, NY
ABA No.:          021-000-021
Account No.:    9102739183
In favor of:        Euromin Inc.
Lessee:              BKEP Operating, L.L.C.


14.  AMENDMENTS.  All amendments or modifications hereto must be in writing and
signed by the person against whom the amendment is sought to be enforced or
claimed to be binding.
 
15.  ACH AUTHORIZATION.  Lessee has the option to pay the obligations due
hereunder by Automatic Debit to their checking account.  By checking the
“Accept” box below and completing the required information, Lessee hereby
authorizes Lessor to initiate debit and/or credit entries to the checking
account described below, for the purpose of satisfying the obligations due
hereunder, inclusive of rent, sales taxes, property taxes, and any types of
fees.
 
   o    Accept this option (complete the information below)
 
Name of Financial Institution:
 
Address of Financial Institution:
         
Account Title:
 
ABA/Routing Number:
 
Account Number:
 

 
 o  Decline this option


This authorization shall be a continuing authorization and shall remain in full
force and effect until such time as Lessor receives written notification from
the undersigned (sent to Lessor in the manner and at the address as set forth in
the Master Lease) that this authorization has been terminated.


[REMAINDER OF PAGE INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS.]

 
 
 
 


The parties hereto have caused this Lease Schedule to be duly executed as of the
date first set forth above.
 
LESSOR:
 
LESSEE:
         
EUROMIN INC.
 
BKEP OPERATING, L.L.C.
         
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
 































 




























ORIGINAL No. ____OF ____




[EXECUTION PAGE OF LEASE SCHEDULE NO. ____]
